Exhibit 10.1.24

LOGO [g96810img001.jpg]

Refund Anticipation Loan Division Incentive Program

2007

The RAL Incentive Compensation Program is designed to recognize and reward those
employees of the division who have contributed meaningfully to the increase in
shareholder value and profitability of the Company (PCB). Additionally, the
plan’s objectives include the following:

 

  •   Recognize and reward the continued growth of the RAL Division

 

  •   Recognize income growth for the Company that is generated by the RAL and
RT program

 

  •   Increase shareholder value through Employee’s performance

ELIGIBLE PARTICIPANTS

Plan will apply to the four key management positions of the RAL Division: RAL
Division Leader, Sr. Programmer Analyst, RAL Product Development Manager, and
RAL Client Services Manager. These four participants will not be eligible to
participate in the Company’s High Performance Incentive Plan (HPIP). All other
regular status employees will be eligible to participate in a plan consistent
with the Company’s HPIP.

KEY ELEMENTS

Success Factors

Two Success Factors determine an annual Incentive award:

 

  •   Division Performance

 

  •   Individual Performance

Division Performance

The performance of each of the lines of business is dependent upon the combined
efforts and focus of all its employees. To ensure that there is a common
framework, the following metrics will apply:

 

  •   Revenue Generation

 

  •   Expense Management

 

  •   Customer Value Added

 

  •   Risk Management (e.g. Regulatory and Governance Compliance)

The business lines may have different components for these metrics depending
upon their function and maturity of the line of business.

Individual Performance

 

  •   In addition to the responsibilities each individual has in performing his
or her job, individual performance will include overall leadership and risk
management.



--------------------------------------------------------------------------------

Refund Anticipation Loan Division Incentive Program

PROGRAM YEAR

The fiscal year will commence July 1, 2006 and conclude June 30, 2007 for
financial performance calculations.

PLAN FUNDING

The plan funding will be based upon Net Income Before Tax. Net Income Before Tax
(NIBT) is defined as net income before tax as reported on the RAL cost center
general ledger plus or minus non-General Ledger allocated earnings and/or
expenses. The incentive accrued expense will not be included in the NIBT
calculation.

The annual funding may vary depending upon the actual NIBT results versus the
year’s target NIBT. The minimum contribution to the pool will be 3% of NIBT
achieved, with a maximum cap of 5% of NIBT achieved. The following outlines the
factors which determine the actual funding of the pool:

 

  •   < prior year’s NIBT by more than $10mm = 3.0% of achieved NIBT to pool.

 

  •   < $10mm prior years NIBT = 3.25% to the pool.

 

  •   Equal to prior year NIBT = 3.5% to pool.

 

  •   Growth over prior year NIBT = 7.5% of growth dollars achieved, not to
exceed the total cap of 5% of total NIBT. Growth dollars which exceed the
aggregate 5% cap will be paid at the 5% level.

The pool will be an aggregate of the percentage calculations for each level of
results.

The RAL incentive pool will be used to fund the incentives of RAL employees who
participate in the PCB HPIP, as well as to fund the RAL Incentive Plan.

TERMS AND CONDITIONS

 

  •   The Percentage of the pool to be awarded to the individuals will be based
upon their individual contribution to the success of the division, not to exceed
100% of the pool. Recommendations for payment of the individual incentive amount
will be the responsibility of the RAL Division leader and subject to approval by
the CEO, Director of Human Resources and the Compensation Committee of the Board
of Directors.

 

  •   Employee must be employed by April 1 to be considered for participation
during that year on a pro-rated basis due to the fiscal year that RAL is based
upon.

 

  •   Employee must be on the payroll on the date of issuance to be eligible to
receive an incentive.

 

  •   Employee must meet performance goals established for the year and receive
a performance rating of Expectations Achieved on the PACE agreement; performance
and contribution will be key elements.

 

  •   The incentive bonus will be considered as compensation for purposes of
annual benefit calculations and contributions.

 

2



--------------------------------------------------------------------------------

Refund Anticipation Loan Division Incentive Program

Program Administrator

The Program Administrator is the Director of Human Resources of Pacific Capital
Bancorp. The Program Administrator reviews all recommendations with the
President and CEO for approval prior to submission to the Compensation Committee
of the Board of Directors and has responsibility to ensure fair and consistent
consideration of participants. The Program Administrator may recommend
modifications in the program design and review the effectiveness of the plan on
an annual basis. The Administrator and President/CEO, with concurrence of the
Compensation Committee, will make the appropriate recommendations regarding the
pool and any payout should there be a “windfall event”, such as a change in
contract arrangements with vendors, which would positively or negatively affect
the NIBT for any plan year.

Payment

Funding of the program and payments are subject to approval by the Compensation
Committee of the Board of Directors, and if approved, payment will be made in
August 2007. The Compensation Committee also has the discretion to approve
certain awards in the event that the division does not meet the threshold goal.

Termination of Employment

To encourage employees to remain in the employment of the Company, a participant
must be employed on the date of the actual incentive payout. Any termination
(except by reason of death), prior to the incentive payment date will serve as a
forfeiture of any award.

Disability or Death

If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability as defined by the Company’s LTD
plan, his or her incentive award for the Program period shall be pro-rated so
that no award will be earned during the period of long-term disability.

In the event of death, the Company will pay to the participant’s estate the
pro-rata portion of the award that the participant would have received if he or
she had lived to the end of the Plan year.

Miscellaneous

The Program will not be deemed to give any participant the right to be retained
in the employ of the Company, nor will the Program interfere with the right of
the Company to discharge any participant at any time.

Pacific Capital Bancorp reserves the right to modify this program at any time.

Revised 10/06

 

3



--------------------------------------------------------------------------------

Refund Anticipation Loan Division Incentive Program

Example:

2006 Tax Year: RAL/RT = $85,000,000 NIBT

2007 Tax Year: Target NIBT RAL/RT $95,000,000 NIBT (Growth $10,000,000)

2007 Tax Year (Example) Accomplished $95,000,000 NIBT

 

2006 NIBT

$85,000,000

  

NIBT

   Incentive %  

Incentive

Calculation

  

Incentive

Dollar

Amount

  

Below prior

year results by

more than 10

Mil

   3.00%
(Floor)  

Result of 3.0%

times actual NIBT

     

Below prior

year results up

to 10 Mil

   3.25%  

Result of 3.25%

times actual NIBT

  

NIBT equal to

prior year NIBT

  

Actual Result

Up to

$85,000,000

   3.50%  

Result of 3.5%

times actual NIBT

   $2,975,000

Growth for Pool

Actual results:

$95,000,000

NIBT

   >$85,000,000    7.50%  

NIBT>$85,000,000

$10,000,000 times

7.5%=$750,000

   $2,975,000
+
$750,000 =
$3,725,000 Max 5% of NIBT            $4,750,000         Total payout Pool   
$3,725,000

Actual Results

$115,000,000

NIBT

  

$30,000,000

over NIBT

    

$30,000,000 X

7.5% = $2,250,000

   $2,975,000
+
$2,250,000 =
$5,225,000 Max 5% of NIBT            $5,750,000         Total Payout Pool   
$5,225,000

Actual Results

$170,000,000

NIBT

  

$85,000,000

over NIBT

    

$85,000,000 X

7.5% = $6,375,000

   $2,975,000
+
$6,375,000 =
$9,350,000 Max 5% of NIBT            $8,500,000         Total Payout Pool   
$8,500,000

 

4